DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C. § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-7 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Japanese Patent Application Laid-Open Publication No. 2013-213087 A (herein “Mekata”) as evidenced by US Patent Application Publication No. 2015/0079368 A1 (herein “Koike”). The attached computer-generated English translation of Mekata is referred to herein.
As to claims 1 and 4: Mekata describes a composition (see Example 1 in ¶¶ [0069]-[0071] and Table 1) comprising about 47.5 wt% of the polymer Delpet 80NE which is a polymethylmethacrylate (see Koike ¶ [0171]); about 0.3 wt% of the UV absorber Adeka Stab LA-31 (see ¶ [0067]); and about 2 wt% of a polyvinylidene fluoride.
Mekata does not disclose the SP value of the polyvinylidene fluoride as calculated by the Fedors method.
The present specification discloses two examples of polymers having an SP value within the claimed range: Septon Q, produced by Kuraray Co., Ltd., which is a block copolymer comprising a styrene-based polymer block-hydrogenated diene-based polymer block and which is reported to have an SP value of 9.0; and polyvinylidene fluoride resin KF Polymer W #1100, produced by Kureha Corporation, which is reported to have an SP value of 7.5.
The examiner has not been able to reproduce the calculated SP values that are reported for the polymers of the presently disclosed examples. However, because the calculated SP value is determined from the functional groups present in the polymer, and because Mekata’s polyvinylidene fluoride has the same repeating units as the polyvinylidene fluoride of the presently disclosed example polymer, it has been concluded that Mekata’s polyvinylidene fluoride must have the same calculated SP value as the presently disclosed example polymer, namely 7.5.
As to claims 5 and 7: Mekata’s composition is melt extruded and injection molded into an article (see ¶¶ [0071]-[0073]).
As to claim 6: Mekata further discloses that the compositions can be used for making a film, and the composition does not easily lose its transparency even when heated (see ¶ [0063]). Mekata does not specifically disclose the total light transmittance of a film made from the cited composition.
Because Mekata discloses that the composition is transparent, and because Mekata’s composition contains the same types of polymers as the present composition, there is a reasonable basis to conclude that a film of Mekata’s composition would have the same total light transmittance as the presently claimed molded article.

Claim 3 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Mekata as evidenced by Koike, as set forth above, and as further evidenced by the Adeka webpage for Adk Stab LA-31.
As to claim 3: The discussion set forth above regarding Mekata and Koike with respect to base claim 1 is incorporated here by reference. As set forth above, Mekata describes a composition comprising the UV absorber Adeka Stab LA-31 (see ¶ [0067]). The Adeka webpage shows the chemical formula for this stabilizer, and it is a benzotriazole compound.

Claim Rejections – 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Mekata as evidenced by Koike.
As to claim 2: The discussion set forth above regarding Mekata and Koike with respect to base claim 1 is incorporated here by reference. As set forth above, Mekata describes a composition according to base claim 1. Mekata’s composition includes the acrylic-grafted rubber Kane-Ace M210 (see ¶ [0067]).
Mekata more generally discloses that the rubber component may include polyfunctional monomers (see ¶ [0029]) which function as a crosslinking agent (see ¶ [0034]).
Mekata does not specifically disclose a composition that is analogous to the cited example and contains a crosslinked rubber component.
In light of Mekata’s broader disclosure regarding the rubber component, one of ordinary skill in the art would have been motivated to make and use the rubbers described by Mekata which include polyfunctional monomers which function as a crosslinking agent. It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have made a composition that is analogous to the cited example 1 and which contains a crosslinked rubber component.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764